      Case 2:20-cv-01376-CCW-PLD Document 46 Filed 08/05/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SHAMONE WOODS,

                  Plaintiff,                                    2:20-CV-01376-CCW

        vs.

SGT BOWLIN, LT A.J. MORRIS, CO
MISHLER, JOHN DOE, STATE
CORRECTIONAL INSTITUTION
GREENE, PENNSYLVANIA
DEPARTMENT OF CORRECTIONS,

                  Defendants.


                                    MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Patricia L. Dodge for pretrial

proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B), and Local

Rule of Civil Procedure 72.

       On July 14, 2021, the Magistrate Judge issued a Report, ECF No. 45, recommending that

Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint, ECF No. 36, should be granted

in part and denied in part. Service of the Report and Recommendation was made on Plaintiff, and

no objections have been filed.

       After a de novo review of the pleadings and documents in the case, together with the Report

and Recommendation, it is hereby ORDERED that Defendants’ Motion to Dismiss Plaintiff’s

Amended Complaint, ECF No. 36, is granted in part and denied in part as follows:

       1. Defendants’ Motion is GRANTED to the extent that it seeks the dismissal with

              prejudice of the DOC, SCI Greene and all official-capacity claims from this lawsuit;

       2. Defendants’ Motion is GRANTED to the extent that it seeks the dismissal with

              prejudice of Count 1 and Count 2;
      Case 2:20-cv-01376-CCW-PLD Document 46 Filed 08/05/21 Page 2 of 2




       3. Defendants’ Motion is DENIED to the extent that it seeks the dismissal of the

           intentional infliction of emotional distress claim Plaintiff asserts against CO Mishler in

           Count 3; and

       4. Defendants’ Motion is DENIED to the extent that it seeks the dismissal of the

           retaliation claim Plaintiff raises against Lt. Morris in Count 4.



       It is further ORDERED that the Magistrate Judge’s Report and Recommendation, ECF

No. 45, is adopted as the Opinion of the District Court.

       IT IS SO ORDERED.


       DATED this 5th day of August, 2021.



                                              BY THE COURT:

                                              s\ Christy Criswell Wiegand
                                              Christy Criswell Wiegand
                                              United States District Judge


Cc:    Inmate Accounting Office
       SCI Coal Township,
       One Kelley Drive
       Coal Township, PA 17866


       SHAMONE WOODS
       JM0113
       SCI Coal Township
       One Kelley Drive
       Coal Township, PA 17866




                                                 2
